Citation Nr: 1008413	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for traumatic arthritis of the lumbosacral spine, 
and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for traumatic arthritis of the hips, and, if so, 
whether service connection is warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for internal derangement of the right knee, 
including traumatic fibrositis, and, if so, whether service 
connection is warranted.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a chest contusion including 
chronic obstructive pulmonary disease (COPD), and, if so, 
whether service connection is warranted.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1948 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the RO 
in Louisville, Kentucky, which denied reopening the above 
claims.  The RO reopened and denied the claims on the merits 
in a July 2007 Supplemental Statement of the Case.  
Regardless of the RO's decision to reopen the claims, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The appellant also brought claims for service connection for 
hearing loss and tinnitus.  He initiated appeals on these 
claims.  The RO granted the claims in a July 2007 rating 
decision.  The claims are no longer on appeal.  

The appellant requested a personal hearing before a Member of 
the Board at the RO in his April 2007 substantive appeal.  
The appellant withdrew the request in a February 2010 
submission.  The Board may proceed.  38 C.F.R. § 20.704(d).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant has submitted evidence that he suffered a bout 
of necrotizing fasciitis as a result of the service-connected 
right thigh scar, resulting in additional disability.  The RO 
has yet to address the appellant's secondary service 
connection claim.  The Board REFERS the issue of secondary 
service connection of necrotizing fasciitis residuals due to 
the right thigh scar to the RO for appropriate action.   

The issues of service connection for traumatic arthritis of 
the lumbosacral spine and hips, right knee internal 
derangement with fibrositis and residuals of a chest 
contusion are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in February 1994, 
of which the appellant was notified in February 1994, denied 
the appellant's petitions to reopen the issues of entitlement 
to service connection for traumatic arthritis of the 
lumbosacral spine and hips, right knee internal derangement 
with fibrositis and residuals of a chest contusion.

2.  Additional evidence received since the February 1994 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the appellant's 
claims for service connection for traumatic arthritis of the 
lumbosacral spine and hips, right knee internal derangement 
with fibrositis and residuals of a chest contusion.




CONCLUSIONS OF LAW

1.  The February 1994 rating decision, denying the petitions 
to reopen claims of service connection for traumatic 
arthritis of the lumbosacral spine and hips, right knee 
internal derangement with fibrositis and residuals of a chest 
contusion, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for traumatic 
arthritis of the lumbosacral spine and hips, right knee 
internal derangement with fibrositis and residuals of a chest 
contusion; the claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The appellant has brought prior claims for service connection 
on each of the issues before the Board.  The appellant 
brought a pair of claims for a right knee disability and 
residuals of a chest contusion in 1958.  The claims were 
denied in March 1958, as the right knee internal derangement 
was not incurred in active service and no chest disability 
was identified on examination.  The appellant was notified in 
March 1958 and provided notice of his appellate rights.  The 
appellant did not respond.  The March 1958 decision is final.  
38 U.S.C.A. §§ 7104, 7105.  The appellant brought claims for 
service connection for arthritis of the lumbosacral spine and 
hip and a petition to reopen the right knee claim, claiming 
fibrositis, in 1986.  The claims were denied.  The appellant 
appealed to the Board, and was again denied in a November 
1987 decision.  The appellant's traumatic arthritis of the 
lumbosacral spine and hip were found to be unrelated to 
service.  The additional evidence did not present a new 
factual basis that the right knee disability was incurred in 
service.  The appellant did not move for reconsideration and 
the November 1987 Board decision became final.  Id.  The 
appellant brought petitions to reopen the claims regarding 
traumatic arthritis of the lumbosacral spine and hips, right 
knee internal derangement and residuals of a chest contusion 
in 1992 and 1994.  The claims file is not clear as to whether 
the August 1992 rating decision denying reopening was sent to 
the appellant or that he was provided notice of his appellate 
rights at that time.  Notice of the February 1994 rating 
decision denied reopening was sent to the appellant.  The 
letter indicates that the appellant was sent a VA Form 21-
4107, which explained his appellate rights.  The appellant 
did not respond.  The February 1994 rating decision is final.  
38 U.S.C.A. §§ 7104, 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A variety of evidence has been received in the course of the 
instant appeal.  VA treatment records and private medical 
records show that the appellant has a diagnosis of COPD.  
Additionally, an October 2005 letter was received from a Dr. 
Clapp.  The letter states that the major medical problems 
that the appellant currently has are likely the result of 
inservice incidents, especially an April 1949 motor vehicle 
accident.  The letter does not list traumatic arthritis of 
the lumbosacral spine or hips, but does discuss injuries to 
the right leg and thigh and a lung perforation.  Given the 
letter's general statement regarding major medical problems, 
the Board finds that the letter reasonably encompasses the 
traumatic arthritis claims as well as the right knee and lung 
condition claims.  

As stated above, the reason for prior denials on the 
lumbosacral spine, hips, and right knee claims were a lack of 
relation to service.  The October 2005 letter clearly goes to 
the question of nexus on those claims.  The residuals of a 
chest contusion claim was previously denied on the merits for 
a lack of current diagnosis.  The reason for the prior final 
denial for residuals of a chest contusion was a lack of a 
diagnosable disability.  The appellant's treatment records 
show a current diagnosis of COPD.  Further, the October 2005 
letter indicates that the appellant's major medical problems 
are related to the inservice accident.  The Board finds that 
the evidence received is new to the file and material to the 
reasons for the prior denials of the traumatic arthritis of 
the lumbosacral spine and hips, right knee internal 
derangement and fibrositis and residuals of a chest contusion 
claims.  Reopening of the claims is warranted.  

II. Veterans Claims Assistance Act (VCAA)

As discussed, the claims are reopened.  See 38 C.F.R. § 
3.156(a).  As such, the Board finds that any error related to 
the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

The appeal to reopen the claim for traumatic arthritis of 
lumbosacral spine is granted to this extent only.

The appeal to reopen the claim for traumatic arthritis of 
hips is granted to this extent only.

The appeal to reopen the claim for right knee internal 
derangement and fibrositis is granted to this extent only.

The appeal to reopen the claim for residuals of a chest 
contusion is granted to this extent only.


REMAND

The Board must remand the claims for additional development.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's medical records indicate current diagnoses of 
traumatic arthritis of the lumbosacral spine and hips, right 
knee internal derangement with fibrositis and COPD.  The 
appellant's primary contention is that he has these 
disabilities as a result of injuries he sustained in an April 
1949 motor vehicle accident.  The accident is documented in 
the appellant's service treatment records.  While the October 
2005 letter from Dr. Clapp links the current disabilities to 
the accident, letter does not offer a rationale for the 
opinion given.  Additionally, the claims file contains 
several pieces of evidence that Clapp did not address that 
are relevant.  

In particular, the appellant did not develop arthritis for 
many years after the accident.  Similarly, the appellant was 
evaluated in 1958 for the right knee claim.  The VA 
examination report findings were not considered by Dr. Clapp.  
While the Board denied the spine and hip claims in November 
1987 without remanding for a VA opinion, the record was 
without a possible link to service by competent evidence.  
The appellant had a perforated lung as a result of the 1949 
accident, but no lung disability was found during the 1958 VA 
examination.  The appellant's later medical records indicate 
that the appellant had quit smoking in 1984, after forty 
years of tobacco use.  The appellant's cigarette use would, 
therefore, date to before he entered service.  By the time 
that he began complaining of difficulty breathing, he had 
been smoking for years.  The record is not sufficient to 
determine whether the appellant's COPD, pulmonary emphysema 
is solely the result of smoking, or the lung perforation or 
some combination of both.  The opinion of Dr. Clapp does not 
address these questions.  The appellant was not provided a VA 
examination pursuant to his claims.  The Board concludes that 
an examination is warranted pursuant to VA's duty to assist.  
See McLendon, supra.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the appellant for VA 
examinations to determine whether his 
traumatic arthritis of the lumbosacral 
spine and hips, right knee internal 
derangement with fibrositis and COPD are 
at least as likely as not etiologically 
related to the inservice motor vehicle 
accident in April 1949.  

If the 1949 motor vehicle accident is not 
at least as likely the cause of the 
appellant's COPD, the examiner should also 
determine whether the COPD has at least as 
likely as not been aggravated by the lung 
perforation.

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


